' bot Li

Case 2:18-cv-11920-MCA-MAH Document 16 Filed 02/06/19 Page 1 of 3 PagelD: 110

 

NOTICE OF MOTION
Plaintiff: Googlebyte
v. MOTION TO STAY PROCEEDINGS
Defendant: New York Jets, LLC
Googlebyte v. New York Jets, LLC Civ. Action No. 2:18-cv-11920

Plaintiff enters this motion for a stay of proceedings in the case Googlebyte v. New York
Jets, LLC. Plaintiff enters this motion to stay proceedings due to a number of impeding and
obstructing circumstances. Plaintiff is currently in an everyday obligation that prevents plaintiff
from even missing 4 days of this obligation without consequences. The consequences of not
adhering to this 4 days off standard also have monetary consequences. Furthermore, plaintiff will
also be entering into another required obligation that has phases of testing and also a term of a
residency requirement that cannot be missed or altered or postponed. In addition to those
circumstances plaintiff has also incurred a travel funds problem that has just recently taken
affect. Due to these circumstances and others that plaintiff is unwilling to reveal in this document
because of fear of court document theft, plaintiff is respectfully asking the court to stay the
proceedings of the above titled case for one calendar year until impeding circumstances have
subsided and plaintiff is able to then motion to proceed, amend, or reinstate case. Plaintiff

believes that no longer brief is needed for this motion.
Respectfully Submitted,

Plaintiff: Googlebyte
f

Case 2:18-cv-11920-MCA-MAH Document 16 Filed 02/06/19 Page 2 of 3 PagelD: 111

CERTIFICATION OF SERVICE

I, Googlebyte, certify that a copy of my motion was served by way of United States Postal

Service on February 4, 2019 upon the opposing party.

New York Jets, LLC
Represented by: Ronald J. Levine
Herrick, Feinstein LLP
One Gateway Center

Newark, NJ 07102

CEO of Googlebyte
112
UIDEXIcK -..

ba 8A Bai

Ip Mito

2
z

ck

IAZ@S {2450 “S

pefyeeepess

diab Bopinokd tbe es

ae

a
pues Ul Ss 10}

i i

Ai
30ld

A!

4

AN

ov
S Olt

iY

i

F

Case 2:1&ea7ps¢

B aq ABU SSNSHy “S}UBW

 

"SIAAAS TWLSOd rd ANVINO SaliddNsS Aausa YaqudO S'6 XS or

ee eT

70 Z1Z+ G606 1929 LELS gosé

| - 3SN IWNOLLYNUSBLNI ONY DILSSNO"d uOd 9102 YOUR ‘Bez 1898}
i ava NM

AN0h 14 he HU 0S YAGWNN ONDOVEL SdSN

eS ag Fe yetsamy)| — TT
uray -Quysic] SPS PatY/\
: - Re. XO), (771 “Udl rUQuvoH | ei/go/zo :AWG AWaATISG G2

 

 

 

 

 

 

 

 

 

2 EY “OL eres, 9001
| ase $0 G33 Comma 20 00'% J 0
| ee IY _L. @ Aed-2 IW AMOI
SZ na ‘ WV ware 12080080} $F co L$
tee . 9
anivany bo ST eee zoeeo SLO
oakectbos aes divd 3DvLSOd SN
PSs, 35
FANIINO Sal IddN$ ASUS YAGUO mons romeo j18]6Y
eWO0'SdS!1 LY SM LISIA x JIVWW * . '

| “Saivisaaiinn ALIWOLd

ALIMOI

 

 

 

   

qasyinoaYy 3OVLSOd

AIVW ALINOIdd TWAS OL ATW&ld SSAA

 
